REASONS FOR ALLOWANCE
Claims 1-11, 13-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  As per independent claims 1, 11, and 17, Applicant has properly incorporated the allowable subject matter of previous claim 22.  In particular, as applied in the previous Office Action, base reference Kopko et al. disclose a thermal management system (Fig. 14), comprising: a heat rejector 142 fluidly coupled to a refrigeration system (28, 14,30); a fan 146 configured to draw an airflow across the heat rejector 142 to cool a flow of water within the heat rejector 142; and a controller 40 configured to: control a speed of the fan based parameters including a percentage of capacity of one or more components of the refrigeration system (paras. 0069, 0075), or a ratio of a design power of a compressor of the refrigeration system relative to a design power of the fan (Figs. 5-7; paras. 0054-0055).  Secondary reference teaches Rollins et al. teach a thermal management system wherein the fan speed of a cooling tower heat rejector is controlled based on the relative humidity (para. 0266, line 9) of the airflow entering a cooling tower heat rejector to control performance of the heat rejector (para. 0266; etc.).  However, as applied, Rollins et al. simply adds humidity as an additional parameter for controlling the fan speed to the system of Kopko et al.  The combined teachings fail to teach the combinations of the independent claims as now recited, and in particular wherein a fan speed control curve is first developed based of relative humidity entering the heat rejector, and then further controlled based on one or more of a percentage of capacity of one or more components of the refrigeration system, a ratio of water to energy costs, or a ratio of a design power of a compressor of the refrigeration system relative to a design power of the fan to manage a total utility operation cost of the thermal management system.  Such a control response arrangement is illustrated in Fig. 4 and described at paras. 0043-0044 of Applicant’s disclosure.  The prior art does not teach or render obvious this control response arrangement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.